Defendant's driver was guilty of negligence. Whether plaintiff's husband was guilty of contributory negligence was, considering the disclosed circumstances, a question of fact for the jury and was so left by the circuit judge.
Testimony of statements of pain and suffering made by plaintiff, under circumstances negativing spontaneity, and therefore, open to the charge of being a mere relation of past suffering, or furnishing hearsay evidence thereof at the trial, should have been excluded.
It was seriously contended that plaintiff was suffering from a breakdown occasioned by overwork upon the farm. Whether such was the fact, or she was suffering from shock occasioned by the accident was an ultimate question of fact for the jury.
The court permitted a medical witness to answer the following question:
"Is the condition you found during all this time, in your opinion, caused by the injury she sustained in the accident, or by working on the farm?"
This testimony invaded the province of the jury and its admission, over objection, constituted error. DeGroot v.Winter, 261 Mich. 660.
The judgment is reversed and a new trial granted, with costs to defendant.
McDONALD, C.J., and NORTH, FEAD, and BUTZEL, JJ., concurred with WIEST, J. *Page 581